Whether, if the defendant had killed the plaintiff and this action was an indictment for the homicide, the charge requested would be proper (4 Bl. Com. 184, 185; 2 Bish. Cr. Law, s. 548, et seq.) need not be considered; but that the plaintiff was not entitled to the charge in the present action is elementary law. It was one of the defendant's "natural, essential, and inherent" rights to do whatever apparently was reasonably necessary to be done, to repel the plaintiff's attack. Dole v. Erskine, 35 N.H. 503; Towle v. Blake, 48 N.H. 92; Aldrich v. Wright, 53 N.H. 398. Whether his acts were within the requirements of reasonable necessity, under the circumstances, was a question of fact, which presumably was properly submitted to the jury for decision.
Exception overruled.
All concurred. *Page 404